Title: From John Adams to Boston Patriot, 12 July 1810
From: Adams, John
To: Boston Patriot


				
					
					Quincy, July 12, 1810.
				
				In the latter end of December, 1781, I concluded to present myself a second time to the President of their high mightinesses, for an answer to my former memorial, and drew up a memorial in English and French; but as I had reason to believe the Duke De La Vauguion and the Comte De Vergennes would not now oppose me, but on the contrary would be pleased by being consulted, I communicated my design to the Duke, who encouraged the project, and I believe went to Versailles chiefly to consult the Comte on the subject. He soon wrote me, according to his promise, a letter, of which the following is a translation.Versailles, the 30th day of December, 1781.—You have desired, sir, that as soon as I should be arrived at Versailles, I should communicate to the Comte de Vergennes, the disposition you have to take a step that has been recommended by several well intentioned members of the States of Holland, and that I should give him to understand at the same time the resolution which you have taken to abstain from it, if he disapproves it.That minister charges me to acquaint you that he perceives no inconvenience in the visit which you propose to make to the president of the Assembly of the States General, to the ministers of the republic and to the deputies of the principal cities of the province of Holland, provided, that, without leaving with one or the other any ministerial writing, you confine yourself to demanding of them, whether the memorial which you presented some months ago, has been an object of the deliberations of their high mightinesses, and what is the answer which you may transmit to the congress of the United States of North America.I do not yet precisely know, sir, when I shall be able to return to the Hague; but I foresee nothing to prolong my absence beyond the time I at first projected.Receive, sir, fresh assurance of those inviolable sentiments of the most distinguished consideration, with which I have the honor to be your most humble and most obedient servant,

The Duke De La Vauguion.M. Adams, minister plenipotentiary of the U.S.When I received this letter, and indeed before the Duke left the Hague, I had prepared my memorial in English and French; but I had no objection to substituting the Comte De Vergennes’s plan, which I thought however rather too tame and timid. I was therefore determined to consult my own privy council of Dutch patriots, who had never deceived me; who had never concealed from me any danger or difficulty, but who had always communicated to me every information, without exaggeration, which could afford me encouragement or hope. These were unanimously in favor of my memorial and against the Comte De Vergennes’s project. I asked them whether I ought not to strike out the epithet “categorical.” Oh! no. By no means; that is the best word in the whole memorial. Our nation likes such hints: They think them manly. That word will excite more attention than all the rest, and you are sure now of the current in your favor. But if it should do no good, it will certainly do you no harm. We think you have hit the taste of our people.—I took this advice and proceeded as is detailed in my next letter to congress.Amsterdam, Jan. 14th, 1782—wrote to congress: “Having received the advice of several gentlemen, members of the States, and also the opinion of the Duke De La Vauguion and the Comte De Vergennes, I went to the Hague, on Tuesday the eighth day of this month, and the next morning at ten waited on the president of their high mightinesses, Mr. Van den Sandheuvel of Dordrecht, a city of Holland, to whom I made a requisition in the following words, the French being the language of the Court:

Le quatre de May dernier, J’eus l’honneur d’une conference avu Monsieur Le President de Leurs Hauts Puissances, dans laquelle, je l’informai d’une commission que j’avois gue des Etats Unis de L’Amerique, avu plein pouvoirs et instructions, pour proposer et conclu’re un Traité d’amitié, et de Commerce entre les Etats Unis de L’Amerique, et les Provinces Unis des Pays–Bas.

Dans la même conference, j’eus l’honneur de demander une audience à Leurs Hautes Puissances, afin de pouvoir leur presenter, mes lettres de creance, et plein pouvoirs.

Monsieur le President m’assura, qu’il feroït rapport à Leurs Hautes Puissances de tout ce que je lui avois dit, afin que la chose pût etre transmise aue diverse membres de la Souveraineté de ce pays, pour etre Soumise à leur deliberation et à leur decision.Je n’ai pas encore eté honoré d’une reponse: et, j’ai, par cette raison, l’honneur de m’adresser, à vous Monsîeur pour vous demander, comme je demande, une reponse cathégorique, laquelle je puisse transmettre à mon Souverain.In English—On the fourth day of last May, I had the honor of a conference with the president of their high mightinesses, in which I informed him that I had received a commission from the United States of America with full powers and instructions to propose and conclude a treaty of amity and commerce between the United States of America and the United Provinces of the Netherlands. At the same conference I had the honor to demand an audience of their high mightinesses, in order to present to them my letters of credence and full powers.The president assured me, that he would make report of all that I had said to him, to their high mightinesses, in order that it might be transmitted to the several members of the sovereignty of this country, for their deliberation and decision.I have not yet been honoured with an answer. I now do myself the honor, to wait on you, sir, to demand, as I do, a categorical answer, that I may be able to transmit it to my sovereign.The president Van den Sandheuvel assured me, that he would not fail to make report to their high mightinesses. After this I sent a servant to the grand pensionary Bleiswick, to know at what hour I should have the honor of a little conversation with him. The answer returned to me, with the compliments of the grand pensionary, was, that he was sick and unable to attend the assembly of the States and to receive any visits at home from any body; but if my business was of a public nature, I might communicate it to his secretary, which would be as well as to himself. Upon this I requested Mr. Dumas to call upon the secretary, and communicate my intentions to him, which he did.

The next morning at ten, I went to the secretary of their high mightinesses, Mr. Fagel, and communicated to him the step I had taken the day before, who told me that he had already been informed of it; for that the president, according to his promise, had made his report to their high mightinesses; that it was true that the Baron De Linden de Hemen had made his report to their high mightinesses, on the fourth of last May, of my proposition to him; that it had been forthwith taken ad referendum by all the provinces; but that no member of the sovereignty had yet returned any answer at all, either in the affirmative or negative; that my proposition of yesterday had in like manner been taken ad referendum by all the provinces; and that it was necessary to wait to see what answer they would give. The secretary, who is perfectly well with the court, as his ancestors and family have been for a long course of years; and who is as complaisant to England as any man in this country, received me with perfect politeness; and when I took leave, insisted upon accompanying me through all the antichambers and long entries quite to my chariot-door in the street; where he waited till we entered and drove off. After this I went to the house of Dordrect (Dort) the pensionary, of which city Mr. Gyselaer received me, with confidence and affection; told me that all he could say to me in his public character was, that he thanked me for the communication I had made to him and would communicate it to the deputation and to the regency of his city; and that he hoped I should have as friendly an answer as I desired; for that he personally saw me with great pleasure, and very readily acknowledged my character and that of my country.I went next at the hour agreed on, to the h-ouse of Haerlem, where I was received by the whole deputation; consisting of two burgomasters, two schepins and a pensionary. Here passed a scene which really affected my sensibility, and gave me great pleasure. The five gentlemen were all aged and venerable magistrates, who received me with an affection and cordiality, which discovered in their air and countenance, the sincerity and satisfaction they felt in the words of their pensionary when he told me, that they were only deputies; that by the constitution of the city of Haerlem, like all the others in the republic, the sovereignty resided in their constituents, the regency; that they thanked me for the communication I had made to them; that they would communicate it to the regency of their city; and that for themselves they heartily wished it success; for that the United States as sufferers for liberty and as defenders of its great cause might depend upon the esteem, affection and friendship of the city of Hearlem; that they heartily wished a connexion between the two republics, and  congratulated us on the capture of Cornwallis. We returned to them a congratulation for the re-capture of St. Eustatia, and took our leave.AT the house of Leyden we were received by the pensionary, who told us, he had the orders of his burgomasters to receive me, to thank me for the communication, and to promise to communicate it to their regency.

At the house of Rotterdam, we were received by the whole deputation, consisting of two burgomasters, two schepins or judges and the pensionary. We received thanks for the communication and a promise to lay it before the regency. At the house of Gouda and the Brille, the same reception and the same answer.At another house, where the deputies of five small cities lived together, the same answer from them all. At the house where the deputies of Alkmaar and Enkhuisen reside, we were received by the whole deputations, and had the same answers, with the addition of professions of esteem and wishes that in time there might be closer connections between the two nations.

 I had now been introduced to the ministers of the republic, and to the deputies of all the cities of Holland, except Amsterdam. In my messages to the deputations, (requesting the appointment of an hour when I might visit them,) I had followed the order of the cities, according to the rank they held in the confederation. I had sent to the house of Amsterdam in its course, the messenger, the first time, found only one of the burgomasters at home, Mr. Rendorp, who returned for answer, that the gentlemen were not then together, but that they would send me word, at what time they would receive me. But no answer came for a day or two. I sent again. The messenger found only the same burgomaster, who returned the same answer. On Friday morning, having no answer, I sent a third time. The answer from the same burgomaster was, that the gentlemen were then setting off for Amsterdam, being obliged to return upon business, and could not then see me, but would send me word. Upon this I concluded to return to Amsterdam too, and make the communication there, in writing to the regency. But reflecting, that this step would occasion much speculation, and many reflections upon Amsterdam, I requested Mr. Dumas to wait on Mr. Visher, the pensionary, who remained in town, and consult with him. The result was that I made my visit to the house of Amsterdam, and made the Communication to Mr. Vischer, who received me like a worthy minister of the great city.

It may not be amiss to conclude this letter by observing, that every city is considered as an independent republic. The burgomasters have the administration of the executive, like little kings. There is, in the great council, consisting of the burgomasters and counsellors, a limited legislative authority. The schepins are the judges. The deputies who in the large cities, consist of two burgomasters, two schepins or other counsellors and one pensionary; are appointed by the regency, which consists of all the burgomasters, schepins and other counsellors. The pensionary is the secretary of state, or prime minister of the city. The pensionaries are generally the speakers upon all occasions, even in the assembly of the states of the province.

These operations at the Hague, have been received by the public, with great appearance of approbation and pleasure; and the gazettes and pamphlets universally cry against the mediation of Russia, and for an immediate alliance with France and America. But the leaders of the republic, those of them I mean who are well intentioned, wish to have the two negotiations, that for peace under the mediation of Russia, and that for an alliance with France, Spain and America, laid before the states and the public together: not so much with an expectation of accomplishing speedily an alliance with Bourbon and America; as with a hope of checking the English party, and preventing them from accepting a peace with England, or the mediation of Russia to that end, upon dangerous or dishonourable terms.

If it were in any other country, I should conclude from all appearances, that an alliance with France and America at least would be finished in a few weeks; but I have been long enough here to know the nation better. The constitution of government is so complicated and so whimsical a thing; and the temper and character of the nation so peculiar; that this is considered every where as the most difficult embassy in Europe. But at present it is more so than ever. The nation is more divided than usual, and they are afraid of every body; afraid of France, afraid of America, England, Russia and the northern powers; and above all, of the emperor, who is taking measures that will infallibly ruin the commerce of this country, if they do not soon change their conduct.I did not explain to congress in this letter, the oddity in the conduct at the hotell d’Amsterdam: but in 1810 it may be noted that the whole was owing to the intrigues of the ambitious burgomaster Rendorp, who secretly flattered the court in hopes of obtaining an embassy to Russia. This was not the first, nor the last of his manœvures, to obstruct and embarrass me.”AMSTERDAM, January 14th, 1782—wrote to the Baron Van der Capellen: “Returning last evening from the Hague, I had the pleasure to find your kind favor of the sixth of this month and am very glad to hear of your intention to place twelve thousand florins in the American funds. I am also much pleased to find, that you prefer the loan with which I am entrusted, to that made under the warrantee of France and this republic, because it is a more frank and manly acknowledgment of our just pretensions, and it is treating America more in her true character.

From the decent reception I met in the course of the last week from all the ministers of the republic, and from the deputies of all the cities of Holland, and the affectionate and friendly reception from several of them, I am much encouraged to believe, that the final resolutions of the States, altho’ they may be too long delayed, will yet be finally just, both towards this country and America. I hope I may not be mistaken. The longer a decision is delayed, the less important it will be to America most certainly, and the more important to the republic; for it may be depended on that the cause of America will grow every day stronger, and that of her enemies every day weaker, whenever or however this nation may declare itself.Is the answer of Statillus to Brutus, perfectly just? Is it not the duty of a wise man sometimes to expose himself to dangers even for the good of fools and knaves? Is not the sentiment in any other ancient writing more correct, that a whole city is worth saving for the sake of ten honest men, or for five or even for two? It is certain that a statesman can never do good to his country or city, without conferring Benefits upon some of very worthless and even of detestable characters. I am, however, far from thinking that worthy men, are, in this nation so rare. It is most certain that the time approaches very fast, when the republic must decide. I agree perfectly with you that a certain great city might have accomplished a treaty with France and America, with half the efforts which they have made in vain against a certain personage, (the Duke Louis of Brunswick.) I am a stranger to the great city, and to the characters that govern it; but if common fame is not more than commonly impudent on this occasion, self love is the same there, as I have often seen it elsewhere; and the private ambition of an individual is every where capable of obstructing for a time the wisest plans and most generous efforts of disinterested men. Yet I have generally observed that well disposed men have redoubled their ardor and exertions, upon finding themselves embarrassed by such motives of individuals.A gentleman has had the goodness to read to me in French the preface to a certain collection lately printed in Dutch, which is a masterly composition.”Amsterdam, January 15th, 1782—wrote to congress: “The following note was presented to the secretary Fagel, by the prince Galletzin, and by the secretary, to the assembly of their high mightinesses, on the tenth of this month.Her imperial majesty of all the Russias, having reflected upon the loss of time which is occasioned by a correspondence, relative to complaints formed by the subjects of neutral powers, her allies, concerning the vexations and violations, which they may suffer sometimes in their commercial navigation has perceived that it will be essential to provide the ministers of the allied powers with instructions sufficient for all cases of this nature. To this effect, her imperial majesty has thought fit to propose also to their high mightinesses, the necessity and utility of general orders and instructions upon this subject, with which they ought to provide their ministers residing near the belligerent powers. Her imperial majesty is even of opinion, that it will be indispensably necessary to detail the instructions in question in a manner so ample, that the ministers may never be reduced to the necessity, to wait for ulterior orders; but on the contrary, that in all cases of this nature, they may be authorised to sustain each other efficaciously, in their complaints and operations by making a common cause; and by interesting themselves without hesitation, in the first complaints of the respective subjects of their sovereigns who claim their assistance.

Her imperial majesty has already exerted herself, to dispatch to her ministers, residing at the belligerent courts, the necessary instructions to this effect; certainly none of them will fail to contribute to the good of the common cause, conformably to mutual engagements, and to that which her imperial majesty has caused to be proposed to her other allies.

I have transmitted this as well as all other papers relative to the maritime confederation, to congress; because, as it appears to be for the good of mankind in general, and of the United States in particular, I hope it will be finally established. The Dutch are so much attached to it, that I think they will not give it up; and if the empress has it sincerely at heart, she will not consent that the Dutch should relinquish it. I have the honor to be, &c.
				
					John Adams.
				
				
			